DETAILED ACTION

Claims 1-16 are pending. 

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement

Documents listed in the IDS submitted on 09-14-2021 were considered.

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brebner et al. ( US 20200285855 A1) in view of Mathis et al. (US 5490272).

With respect to claim 1, Brebner teaches creating a source digital twin for the loT network, (i.e., section 0651 teaches creating a digital twin; section 0658 teaches IoT sensors).  Brebner teaches driven by real-time sensed data from objects fed to models of the objects interconnected as object nodes in a directed acyclic graph (DAG) with interconnections representing flow of data, (i.e., section 0486 teaches DAG with interconnected nodes; section 0065 teaches real time data).  Brebner teaches the source digital twin outputting a state of one or more of the objects in real time, (i.e., section 0659 teaches output).  Brebner teaches creating a clone digital twin, which includes same models and interconnections as the source digital twin, (i.e., section 0394 teaches clone).  Brebner teaches connecting an input of the clone digital twin with an output of the source digital twin via a data stream synthesizer node, (i.e., section 0479 teaches synthezise data stream).  Brebner discloses the claimed subject matter as discussed above except wherein the data stream synthesizer node adds a time increment to the output of the source digital twin so that the source digital twin drives the clone digital twin at the incremented time; and executing the source digital twin and the clone digital twin to indicate an evolved state of one or more of the objects at the incremented time as an output of the clone digital twin.  Mathis teaches wherein the data stream synthesizer node adds a time increment to the output of the source digital twin so that the source digital twin drives the clone digital twin at the incremented time, (i.e., col. 5 lines 33-53 teaches adding time increments so that one source drives the second source in order to combine multiple data streams into a synthesized data stream).  Mathis teaches and executing the source digital twin and the clone digital twin to indicate an evolved state of one or more of the objects at the incremented time as an output of the clone digital twin, (i.e., col. 5, lines 33-67 teaches executing to create an evolved or a more fidelity stream) in order to provide a multitasking operating system with multithread capability for providing time slices of varying values for users of real-time processes(abstract).  Therefore, based on Brebner in view of Mathis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mathis to the system of Brebner in order to provide a multitasking operating system with multithread capability for providing time slices of varying values for users of real-time processes.

With respect to claim 2, Brebner teaches wherein the source digital, the clone digital twin and the data stream synthesizer node together form an overall DAG, (i.e., section 0486 teaches DAG with interconnected nodes; section 0065 teaches real time data).

With respect to claim 3, Brebner teaches wherein object nodes in the source digital twin include event nodes modelling events which affect the loT network, (i.e., section 0007 teaches modelling events).

With respect to claim 4, Brebner teaches wherein the modeled events include incidents which have an impact on the state of the one or more objects, (i.e., section 0007 teaches modelling events).

With respect to claim 5, Brebner teaches wherein object nodes in the source digital twin include system information nodes modelling information about the loT network, (i.e., section 0007 teaches modelling events).

With respect to claim 6, Brebner teaches creating a service node as part of the overall DAG at the output of the source digital twin and/or the clone digital twin, the service node producing a data service based on the state of the one or more objects in the loT network, (i.e., section 0121 teaches service node within the overall DAG).

With respect to claim 7, Brebner teaches wherein the service node is provided in parallel with the data stream synthesizer at the digital twin, and further comprising feeding same output of the source digital twin to the service node and the data stream synthesizer, (i.e., section 0321 teaches parallel process; section 0630 teaches analyzing in parallel; section 0803 teaches parallel processing does not deviate from the scope of the disclosure).

With respect to claim 8, Brebner teaches creating a further clone digital twin, which includes same models and interconnections as the source digital twin and the clone digital twin, (i.e., section 0394 teaches clone).  connecting an input of the further clone digital twin with the output of the clone digital twin via an additional data stream synthesizer node, (i.e., section 0479 teaches synthezise data stream).  Brebner discloses the claimed subject matter as discussed above except wherein the additional data stream synthesizer adds a further time increment to the output of the clone digital twin so that the clone digital twin drives the further clone digital twin at the further incremented time; and executing the source digital twin, the clone digital twin and the further clone digital twin, to provide data at an output of the further clone digital twin indicating a further evolved state of one or more of the objects at the further incremented time.  Mathis teaches wherein the additional data stream synthesizer adds a further time increment to the output of the clone digital twin so that the clone digital twin drives the further clone digital twin at the further incremented time, (i.e., col. 5 lines 33-53 teaches adding time increments so that one source drives the second source in order to combine multiple data streams into a synthesized data stream).  Mathis teaches executing the source digital twin, the clone digital twin and the further clone digital twin, to provide data at an output of the further clone digital twin indicating a further evolved state of one or more of the objects at the further incremented time, (i.e., col. 5, lines 33-67 teaches executing to create an evolved or a more fidelity stream) in order to provide a multitasking operating system with multithread capability for providing time slices of varying values for users of real-time processes(abstract).  Therefore, based on Brebner in view of Mathis, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to utilize the teaching of Mathis to the system of Brebner in order to provide a multitasking operating system with multithread capability for providing time slices of varying values for users of real-time processes.

With respect to claim 9, Mathis further teaches wherein the further time increment has a different value, preferably a larger value, than the time increment, (i.e., col. 1, lines 6-10 teaches time slice of varying values).  Therefore, the limitations of claim 9 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 10, Brebner teaches wherein context information from an external data source is additionally input into at least one digital twin selected from among the source digital twin, the clone digital twin, and the further clone digital twin, (i.e., section 0130 teaches inputs from various internal and external sources).

With respect to claim 11, Brebner teaches wherein the loT network is a traffic network, and the object nodes include vehicle nodes and/or one or more infrastructure nodes, and one or more event nodes, (i.e., section 0142 teaches network traffic; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

With respect to claim 12, Brebner teaches wherein an event node among the event nodes includes a traffic incident node, (i.e., section 0142 teaches network traffic; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

With respect to claim 12, Brebner teaches wherein the state of one or more of the objects includes at least one state selected from among a position of the object and a speed of the object, (i.e., section 0278 teaches position; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

With respect to claim 14, Brebner teaches wherein the traffic network is a public transport network, and the object nodes in the source digital twin and in the clone digital twin include the vehicle nodes, incident nodes representing events indicated to have an effect on the public transport network, stop nodes representing a section of the public transport network infrastructure, and system information nodes representing a path of a vehicle represented by a vehicle node among the vehicle nodes, (i.e., section 0142 teaches network traffic; a recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim).

With respect to claim 15, the limitations of claim 15 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

With respect to claim 16, the limitations of claim 16 are rejected in the analysis of claim 1 above, and the claim is rejected on that basis.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOEL MESA whose telephone number is (571)270-7211.  The examiner can normally be reached on M-F 9AM-5PM.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joon H Hwang can be reached on (571) 272-4036.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/J.M/
Joel MesaExaminer, Art Unit 2447                                                                                                                                                                                                        

/SURAJ M JOSHI/Primary Examiner, Art Unit 2447